Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 12/30/2021 have been fully considered and are made of record.
	a. Claims 1 and 4-6 have been amended.
	b. Claim 3 has been cancelled.

Reason for Allowance
3.	Claims 1-2 and 4-8 are allowed.

a)	 Applicant amended independent claim 1 by adding limitations of previously objected claim 3 and overcome rejection. Applicant’s arguments filed on 12/30/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 10/22/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1: 
As to claims 1-2 and 4-8 the present invention is direct to a magnetic probe device comprising: Independent claim 1 identifies the uniquely distinct features of “wherein, the magnetic probe body comprises a probe head, a first coaxial cable, a second coaxial cable and a quartz tube: the first coaxial cable and the second coaxial cable are arranged in parallel, the first coaxial cable and the second coaxial cable are exteriorly and integrally coated with an aluminum foil, and the first coaxial cable and the second coaxial cable, which are coated with the aluminum foil, are inserted to and fixed in an interior of the quartz tube; the probe head is formed by a two-turn coil; a first end of the probe head is connected with a first end of the first coaxial cable, and a second end of the probe head is connected with a first end of the second coaxial cable; a second end of the first coaxial cable is connected with the first end of the primary winding of the step-up transformer, and, a second end of the second coaxial cable is connected with the second end of the primary winding of the step-up transformer”.
The closest prior art, Chen et al. (Patent NO. US 2017/0067940 A1), Frick et al. (Pub No. US 2002/0022225 A1) teaches System and Method for Probe Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858